               Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 EL PASO DIVISION

UNITED SPECIALTY INSURANCE       )
COMPANY,                         )
                                 )
     Plaintiff,                  )
                                 )
     v.                          )                            No. 3:19-cv-00211
                                 )
ALLEN LOGISTICS SERVICES, LLC,   )
ARMANDO MUNOZ, and HECTOR SILVA, )
                                 )
     Defendants.                 )

                       COMPLAINT FOR DECLARATORY RELIEF

         Plaintiff United Specialty Insurance Company, for its complaint for declaratory relief,

alleges as follows:

                                            PARTIES

         1.     Plaintiff is a corporation organized under Delaware law having its principal place

of business in Dover, Delaware. Plaintiff is a surplus lines insurer eligible to transact business in

the State of Texas.

         2.     Defendant Allen Logistics Services, LLC is a limited liability company organized

under Texas law having its principal place of business in El Paso, Texas. Its member(s) are all

citizens of a State other than Delaware.

         3.     Defendant Armando Munoz is a citizen of the State of Texas who resides in El

Paso, Texas.

         4.     Defendant Hector Silva is a citizen of the State of Texas who resides in El Paso,

Texas.
              Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 2 of 8



                                   JURISDICTION AND VENUE

        5.      The Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)(1) as this is

an action between citizens of different states, and the amount in controversy exceeds the sum of

$75,000, exclusive of interest and costs.

        6.      Venue is proper in this judicial district under 28 U.S.C. § 1391(b) because

Defendant Allen Logistics Services maintains its principal place of business in El Paso, Texas,

and Defendants Armando Munoz and Hector Silva reside in El Paso, Texas.

                                                 FACTS

        7.      On or about December 14, 2017, Plaintiff issued a policy of liability insurance

covering Defendant Allen Logistics Services. A true and correct copy of the Certificate of

Insurance issued to Allen Logistics is attached as Exhibit A and incorporated herein by

reference. A true and correct copy of the Master Policy covering Allen Logistics is attached as

Exhibit B and incorporated herein by reference. Plaintiff's limit of liability, as specified in the

certificate and the declarations pages of the policy, is $1 million per occurrence. The Certificate

of Insurance and the Master Policy provide that coverage is afforded only for accidents involving

those vehicles designated as "Covered Autos" in the policy.

        8.      On or about May 18, 2018, during the policy period, a tractor trailer allegedly

owned by Defendant Armando Munoz and leased to Allen Logistics Services was involved in an

accident. At the time of the accident, the tractor was being driven by Defendant Hector Silva, an

employee of Defendant Allen Logistics Services. Defendant Hector Silva allegedly sustained

personal injuries as a result of the accident. Upon information and belief, this tractor trailer was

not one of the vehicles identified in the Certificate of Insurance and Master Policy.




Complaint for Declaratory Relief - Page 2 of 8
              Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 3 of 8



        9.      On October 5, 2018, Defendant Hector Silva commenced a civil action against

Defendants Allen Logistics Services and Armando Munoz in the 120th District Court of El Paso

County, Texas, in Cause No. 2018DCV3706 (referred to herein as the "underlying action"). A

true and correct copy of the Plaintiff's Original Petition and Request for Disclosure in the

underlying action is attached as Exhibit C and incorporated herein by reference.

        10.     In the underlying action, Defendant Hector Silva alleges that, at the time of the

accident referred to in paragraph 8, he was injured while acting within the course and scope of

his employment with Defendant Allen Logistics Services, and that the accident and his resulting

injuries were proximately caused by the negligence of his employer Defendant Allen Logistics

and his co-worker Defendant Armando Munoz. As set forth in paragraph 2 of the Original

Petition filed in the underlying action, Defendant Hector Silva seeks to recover damages of more

than $200,000 from Defendants Allen Logistics Services and Armando Munoz, jointly and

severally. Defendant Hector Silva further alleges that, at the time of the accident, Defendant

Allen Logistics was a non-subscriber which did not carry workers compensation insurance, and

therefore may be liable to Defendant Hector Silva pursuant to section 406.033 of the Texas

Workers Compensation Act.

        11.     The policy of insurance Plaintiff issued to Defendant Allen Logistics Services

contains two exclusions that provide, in relevant part, as follows:

                                         *       *      *

        This insurance does not apply to any of the following:

                                         *       *      *

        3.      Workers' Compensation

        Any obligation for which the "insured" or the "insured's" insurer may be held liable under
        any workers' compensation, disability benefits or unemployment compensation law or
        any similar law.



Complaint for Declaratory Relief - Page 3 of 8
               Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 4 of 8




        4.      Employee Indemnification And Employer's Liability

        "Bodily Injury" to:

        a.      An "employee" of the "insured" arising out of and in the course of:

                (1)      Employment by the "insured"; or

                (2)      Performing the duties related to the conduct of the "insured's" business[.]


        This exclusion applies:

                1.       Whether the "insured" may be liable as an employer or in any other
                         capacity; and

                2.       To any obligation to share damages with or repay someone else who
                         must pay damages because of the injury.

                                             *       *        *

        5.      Fellow Employee

        "Bodily Injury" to any fellow "employee" of the "Insured" arising out of and in the course
        of the fellow employee's employment or while performing duties related to the conduct of
        your [i.e., the Insured's] business.


All three of these policy exclusions apply to the accident Defendant Hector Silva was allegedly

involved in.

        12.     In addition to the policy exclusions quoted above, Texas law provides that the

policy of insurance Plaintiff issued to Defendant Allen Logistics Services may not provide

coverage for the accident Plaintiff was involved in or the injuries he allegedly sustained as a

result of the accident.       In particular, section 601.075(1) of the Texas Transportation Code

provides, in relevant part, that "[a] motor vehicle liability insurance policy may not insure

against liability . . . for which the insured . . . may be liable under a workers compensation

law[.]" The liability of Defendant Allen Logistics Services in the underlying suit falls within the




Complaint for Declaratory Relief - Page 4 of 8
              Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 5 of 8



scope of section 601.475(1), thus precluding coverage for Defendants Allen Logistics Services

and Armando Munoz under the policy of insurance Plaintiff issued to Allen.

        13.     There is an actual controversy between Plaintiff and Defendants concerning

Plaintiff's duties to defend and indemnify Defendants Allen Logistics and Armando Munoz in

the underlying action. As the plaintiff in the underlying action, Defendant Hector Silva has an

interest, albeit indirect, in the question of whether coverage is afforded to either of the

defendants in the underlying action.

                                        CLAIMS FOR RELIEF

                        Count I: Coverage is excluded under the Policy
                because the tractor Silva was operating was not a Covered Auto

        14.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

through 13 above.

        15.     The allegation in the Original Petition, that the tractor Defendant Hector Silva

was driving at the time of the accident was owned by Defendant Armando Munoz and not by

Defendant Allen Logistics Services, establishes that the tractor was not a "Covered Auto" for the

purposes of the policy of insurance Plaintiff issued to Defendant Allen Logistics Services.

Taking this allegation as true for the purposes of this suit, it establishes that no coverage is

afforded under the policy for the suit brought by Silva against Allen Logistics and Munoz.

        16.     As authorized by 28 U.S.C. § 2201(a), Plaintiff asks the Court to enter a judgment

declaring that the tractor driven by Defendant Hector Silva was not a "covered auto" under

Section 1 of the Truckers Declarations provisions of the policy of insurance issued by Plaintiff to

Defendant Allen Logistics; that the policy of insurance Plaintiff issued to Defendant Allen

Logistics Services does not provide coverage for the accident in which Defendant Hector Silva

was injured; that Plaintiff does not therefore owe a duty to defend either Defendant Allen



Complaint for Declaratory Relief - Page 5 of 8
                Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 6 of 8



Logistics Services or Defendant Armando Munoz in the underlying action; and that Plaintiff

does not owe any duty to indemnify Defendant Allen Logistics Services or Defendant Armando

Munoz from any judgment that might be rendered against either of them in the underlying action.

          17.    In addition, Plaintiff seeks an award of attorney's fees and costs.

                         Count II: Coverage is excluded under the Policy
                             because the Policy's exclusions apply

          18.    Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

through 13 above.

          19.    The allegations in the Original Petition in the underlying action affirmatively and

unambiguously allege facts which, taken as true for the purposes of this suit, establish that any or

all of the three policy exclusions, quoted above in paragraph 11, apply and that no coverage is

afforded under the policy for the underlying action.

          20.    As authorized by 28 U.S.C. § 2201(a), Plaintiff asks the Court to enter a judgment

declaring that one or more of the policy exclusions, quoted above in paragraph 11, apply to the

accident at issue in the underlying action; that the policy of insurance Plaintiff issued to

Defendant Allen Logistics Services does not provide coverage for the accident in which

Defendant Hector Silva was injured; that Plaintiff does not therefore owe a duty to defend either

Defendant Allen Logistics Services or Defendant Armando Munoz in the underlying action; and

that Plaintiff does not owe any duty to indemnify Defendant Allen Logistics Services or

Defendant Armando Munoz Defendant Allen Logistics Services or Defendant Armando Munoz,

jointly or severally, from any judgment that might be rendered against them in the underlying

action.

          21.    In addition to the Plaintiff further seeks an award of attorney's fees and costs.




Complaint for Declaratory Relief - Page 6 of 8
              Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 7 of 8



                         Count III: Texas law provides that no coverage is
                                    Afforded under the Policy

        22.     Plaintiff re-alleges and incorporates by reference the allegations in paragraphs 1

through 13 above.

        23.     The allegations in the Original Petition in the underlying action affirmatively and

unambiguously allege facts which, taken as true for the purposes of this suit, establish that

Defendants Allen Logistics Services and Armando Munoz are liable to Defendant Hector Silva

under the provisions of the Texas Workers Compensation Act. Under section 601.475(1) of the

Texas Transportation Code, therefore, no coverage is afforded under the policy for the claims

asserted by Defendant Hector Silva against Defendants Allen Logistics Services and Armando

Munoz in the underlying action.

        24.     As authorized by 28 U.S.C. § 2201(a), Plaintiff asks the Court to enter a judgment

declaring that section 601.475(1) of the Texas Transportation Code applies to the policy of

insurance issued by Plaintiff to Defendant Allen Logistics Services; that the policy of insurance

Plaintiff issued to Defendant Allen Logistics Services does not provide coverage for the accident

in which Defendant Hector Silva was injured; that Plaintiff does not therefore owe a duty to

defend either Defendant Allen Logistics Services or Defendant Armando Munoz in the

underlying action; and that Plaintiff does not owe any duty to indemnify Defendant Allen

Logistics Services or Defendant Armando Munoz from any judgment that might be rendered

against either of them in the underlying action.

        25.     In addition to the Plaintiff further seeks an award of attorney's fees and costs.

        WHEREFORE, Plaintiff prays that Defendants be summoned to appear and answer, that

judgment be entered granting Plaintiff one or more of the declarations requested above, that




Complaint for Declaratory Relief - Page 7 of 8
              Case 3:19-cv-00211 Document 1 Filed 08/05/19 Page 8 of 8



Plaintiff recover its costs and reasonable attorney's fees, and that Plaintiff have all other relief of

every nature to which it may otherwise be entitled.

        DATED:           August 5, 2019

                                                     Respectfully submitted,

                                                     WINDLE HOOD NORTON
                                                      BRITTAIN & JAY, LLP
                                                     201 East Main, Suite 1350
                                                     El Paso, Texas 79901
                                                     (915) 545-4902 Telephone
                                                     (915) 545-4911 Fax

                                                 By: /s/ Joseph L. Hood, Jr.
                                                     JOSEPH L. HOOD, JR.
                                                     State Bar No. 09943250
                                                     hood@windlehood.com

                                                     Attorneys for Plaintiff
                                                     United Specialty Insurance Company




Complaint for Declaratory Relief - Page 8 of 8
